COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-256-CV
 
IN RE ERNEST REYNOLDS III                                                    RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of mandamus and is of the opinion that relief should be
denied because relator has an adequate remedy by appeal.  Accordingly, the court vacates that portion
of its July 31, 2007 order staying proceedings in the trial court and denies
relator=s
petition for writ of mandamus.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL B: 
MCCOY, LIVINGSTON, and GARDNER, JJ.
 
DELIVERED: 
August 30, 2007




    [1]See
Tex. R. App. P. 47.4.